Whitfield, J.,
delivered the opinion of the court.
Responding to the request of counsel to decide this case on *124the merits, without reference to the technical sufficiency of the declaration, we hold that it was in the discretion of the board of supervisors to allow or disallow the claim. “May” clearly means “may” in the act of 1894, page 28. A comparison of the statutes on the subject demonstrates this. Under § 463, code of 1880, the allowance of a sum of five cents, under this section, for assessing individuals, was committed to the discretion of the board, ‘ ‘ may allow ’ being the language used. In 1884 (Laws, p. 17) “may” was stricken out and “shall” inserted. In 1890 (Laws, p. 35) it was provided that the “assessors . . . shall have and receive, in addition to the compensation now [then] allowed by law, five cents for each poll assessed in each year,” etc. By the code of 1892, § 2017, it was provided that the board of supervisors “may allow the assessor five cents for each individual assessed on the personal roll” in addition to the five per centum on the amount of the state tax contained in his assessment, not to be less than $250 nor more than $1,000 in any year, the word “shall” being stricken out and the word “may” restored. In 1894 (Laws, p. 28) the word “may” is continued, the provision, so far as this question is concerned, being that the board ‘ ‘ may allow the assessor not exceeding ten cents for each individual assessed on the personal roll, . . . provided no commission or other allowance shall be paid by the state for assessing poll taxes,” etc. See, also, Laws of 1882, p. 82, and Laws of 1894, p. 15. The course of legislation on this subject thus makes it clear that as the law stood under the act of 1894, p. 28, ch. 33, whether any amount, and, if any, Vhat amount, should be allowed the assessor for assessing individuals, was committed wholly to the discretion of the board of supervisors, whose determination was final.

Affirmed.